THE     -.'ITORNEYGENERAL
                     OF TEXAS




The Honorable Lyndon Olson         Opinion   No.   H- 953
Chairman
Higher Education Committee         Re: Whether article 4501b,
House of Representatives           V.T.C.S., prohibits Texas
State Capitol                      medical schools from
Austin, Texas   78701              requiring students who
                                   have attended foreign
                                   medical schools to
                                   pass an examination
                                   prior to admission.

Dear Chairman Olson:

     The Higher Education Committee authorized its prior
chairman, Representative Fred Head, to ask our opinion on a
question involving the admission to Texas medical schools of
persons who have attended foreign medical schools.  Specifically,
he informs us that

          [plroblems have been encountered by Texas
          residents who are students of foreign medical
          schools in their attempt to return to Texas
          to take one year of supervised clinical
          training in a medical school in this State
          in accordance with the provisions of Article
          4501b, Sections 1 through 5. Primarily,
          the problem seems to be one of interpretation
          in that the Deans of the Texas Medical Schools
          are requiring students transferring from
          foreign medical schools to take Part I of
          the National Board Examination prior to
          acceptance for study in a Texas Medrcal School.

Representative Head also indicated that it was his intent
and anticipation and that of other legislators who played a
major role in the enactment of article 4501b that any
examination requirement would be after a year of clinical
training and not prior to admission.




                         P. 3979
                                                                  -   .




The Honorable Lyndon Olson - page 2   (H-953)



     Accordingly, the Committee asks if, in light of article
4501b, Texas medical schools can require entering students
who have completed didactic work at foreign medical schools
to make a satisfactory score on an examination as a prerequisite
to admission to the Texas school.

     Article 4501b, provides in relevant part:

             Section 1. Notwithstanding any other
          provision of law, an individual who has been
          a student of a foreign medical school is
          eligible for licensure to practice medicine
          in this state if he has satisfied the following
          requirements:

              (1) has studied medicine in a medical school
          located outside the United States which is
          listed by the World Health Organization;
              (2) has completed all of the didactic work of
          the foreign medical school:
              (3) has attained a score satisfactory --
                                                     to a
          medicalschool   in the Unlted States approved by
          the Liaison Coattee     on Medical Education on-
          ~ualifyingxaminati~        and has satisfactozly
          completed one academrc eofsupervrsed         cllnrcal
          training for foreign medicalstudents    as defined
          by the American Medical Association Council on
          zd=l     Education under the drrection of
                                                  -- the-
          medrcal school      the United States;
              (4) has attazed     passing score on the
          Educational Council for Foreign Medical Graduates
          examination, or other examination, if required
          by the State Board of Medical Examiners; and
              (51 has passed the examination required by
          the State Board of Medical Examiners of all
          applicants for licensure.

             Sec. 2. Satisfaction of the requirements of
          Section 1 of this Act shall be in lieu of the
          completion of any requirements of the foreign
          medical school beyond completion of the
          didactic work, and no other requirements shall
          be a condition of licensure to practice medicine
          in this state.




                           P. 3980
   The Honorable Lyndon Olson    Page 3    (H-953)



        In construing a statute, the cardinal rule is to ascertain
   and effectuate the intent of the Legislature.  V.T.C.S. art.
   lO(6). However, that intent is required to be found in the
   language of the Act. Railroad Cotiission -of Texas v
                                                      2 Miller,
   434 S.W.2d 670 (Tex. 1968).

        Here the language of the Act relates to licensure to
   practice medicine.  We are unable to locate any provision
   of the statute which governs the admission to Texas medical
   schools. While the Legislature doubtless has authority to
   legislate on the subject of medical school admission, and may
   prohibit the employment of certain entrance requirements,
   we cannot say that it has done so in article 4501b. Thus,
   the requirement that a student from a foreign medical school
   pass a particular examination as a prerequisite to admission
   to a Texas medical school is not currently prohibited by
   article 4501b.
                         SUMMARY

             Article 4501b, V.T.C.S., relates to
             licensure for the practice of medicine
             and does not prohibit a Texas medical
             school from imposing certain requirements
             for admission of students who have attended
             foreign medical schools. Such a prohibition
             would have to be accomplished by additional
             legislation.

                                   Aery   truly yours,



                                    JOHN L. HILL
                                    Attorney General of Texas
                            ._
-PROVED:




   Opinion Committee

    jwb

                                 P. 3981